DETAILED ACTION
	This action is responsive to the following communications: the Application filed March 31, 2021, and Information Disclosure Statement filed on March 31, 2021.
	Claims 1-26 are pending. Claims 1, 12, 17 and 22 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on March 31, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2019/0189215) in view of SHIM et al. (US 2016/0371026).

Regarding independent claim 1, YANG discloses a memory device comprising: a memory block including memory cells (110, figure 1); a peripheral circuit (figure 1) configured to perform a plurality of program loops (see ABTRACT) to cause a threshold voltage of selected memory cells Included in a selected page among the memory cells (see para.[0011]) to attain a target voltage (see para.[0066] discloses: threshold voltage increase rates of memory cells which have almost reach a target program); and a control logic circuit (140, figure 1) configured to control the peripheral circuit to perform the program loops (see ABTRACT and figure 7) by selectively applying a  normal program (see para.[0017], also see figure 15 step 320. Note: as define by specification para. [0039]: the normal program method is a method of applying a program allowance voltage to select bit lines) or a double program to the program loops (see para.[0019] and figure 18).
wherein the normal program increases the threshold voltage of the selected memory cells by a first change amount (see figures 10 and 11, also see para.[0148] discloses: a voltage capable of increasing the threshold voltage), wherein the double program increases the threshold voltage (see para.[0065] discloses: a main verify voltage at a program verify step and adjust a bit line voltage of a subsequent program loop based on the a result of the double verify operation. Hence, threshold voltage increase rates of memory cells which have almost reached a target program state may be reduced) by a second change amount lower than the first change amount (see figure 18 shows: the change is between Vp2 and Vp1 are higher the change is between Vp(m-1 and Vp (m-2)).
YANG disclose double program (see figure 18 and above).
However, YANG is silent with respect to changing maximum number of times the program (see para.[0044] discloses: changing set values, the number of times a program loop is performed may be changed depending on a result obtained by detecting a program/erase cycle, and for example, a maximum value (e.g. maximum number of program loops, also see figure 15A) is applied according to an operation condition of the program loops, wherein the operation condition includes at least one of program voltages, step voltages  sections of the program loops, and target voltages (see figures 7-8, 10 and 15A).
Since YANG and SHIM et al. are both from the same field of endeavor, the purpose disclosed by SHIM et al. would have been recognized in the pertinent art of YANG.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of SHIM et al. to teaching of YANG for purpose of using the number of times the program loop is performed increases according to an incremental step program method, and program voltage may gradually increase as the number of times the program loop is performed increases.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2019/0189215) in view of SHIM et al. (US 2016/0371026) and further in view of  LEE et al. (US 2017/0263327).

Regarding claim 2, the combination of YANG and SHIM et al. disclose the limitation of claim 1.
However, the combination of YANG and SHIM et al. are  silent with respect to wherein the peripheral circuit comprises: a voltage generator configured to generate a program voltage or a verify voltage to be applied to a selected word line connected to the selected memory cells; and page buffers configured to sense the threshold voltage of  the selected memory cells through bit lines connected to the memory cells, and apply a program allowance voltage, a program decrease voltage, or a program inhibition voltage to the bit lines according to sensed data.
LEE et al. disclose wherein the peripheral circuit comprises: a voltage generator (122, figure 2) configured to generate a program voltage or a verify voltage to be applied to a selected word line connected to the selected memory cells (see ABTRACT discloses: an address decoder applying a program voltage to selected word line coupled to selected memory cells); and page buffers (120, figure 1) configured to sense the threshold voltage (see para.[0078] discloses: A threshold voltage of a memory couple to bit lines) of  the selected memory cells through bit lines connected to the memory cells (see figure 2 and para.[0078]), and apply a program allowance voltage, a program decrease voltage, or a program inhibition voltage to the bit lines according to sensed data (see para.[0078] discloses: A threshold voltage of a memory cell couples to a bit line to which a program inhibition voltage (e.g. power voltage) is applied may be maintained. During a program verify operation , the first to mth page buffer PB1 may read page data from the selected memory cells through the bit lines BL1 to BLm).
Since YANG, SHIM et al. and LEE et al. are from the same field of endeavor, the purpose disclosed by LEE et al. would have been recognized in the pertinent art of YANG and SHIM et al. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of LEE et al. to teaching of YANG and SHIM et al.  for purpose of using page buffer to read data from the selected memory cells through bit lines.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2019/0189215) in view of SHIM et al. (2016/0371026) and further view of  LEE et al. (US 2017/0263327) and further in view of JEON (US 2014/0126298).

Regarding claim 3, the combination of YANG, SHIM et al. and LEE et al. disclose the limitation of claim 2.
However, the combination of YANG, SHIM et al. and LEE et al. are silent with respect to wherein the program decrease voltage is set to be higher than the program allowance voltage, and the program inhibition voltage is set to be higher than the program decrease voltage.
JEON disclsoes wherein the program decrease voltage (as define by specification: decrease voltage is voltage between allowance voltage and inhibition voltage, and Ref. of JEON discloses in para.[0039]: a program allowance voltage (e.g. ground voltage and a program inhibition voltage (supply voltage) is set to be higher than the program allowance voltage (program decrease voltage is higher allowance voltage, because program allowance voltage is zero), and the program inhibition voltage (see para.[0039]) is set to be higher than the program decrease voltage (the program inhibition voltage must be higher than the program decrease voltage, because the decrease voltage is between allowance voltage and inhibition voltage).

Since YANG, LEE et al. and JEON are from the same field of endeavor, the purpose disclosed by JEON would have been recognized in the pertinent art of YANG, SHIM et al. and LEE et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of JEON to teaching of YANG. SHIM et al. and LEE et al. for purpose of using the program inhibition voltage to select the memory cells.


Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 4, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein in the program loop to which the normal program is applied, the program inhibition voltage is applied to bit lines connected to memory cells of which the threshold voltage is higher than the target voltage, and the program allowance voltage is applied to bit lines connected to memory cells of which the threshold voltage is lower than the target voltage in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 5, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein in the program loop to which the double program is used, the program inhibition voltage is applied to bit lines connected to memory cells of which the threshold voltage is higher than the target voltage, the program decrease voltage is applied to bit lines connected to memory cells of which the threshold voltage is between the target voltage and a sub verify voltage lower than the target voltage, and the program allowance voltage is applied to bit fines connected to memory cells of which the threshold voltage is lower than the sub verify voltage in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 6, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the control logic circuit changes the maximum number of times the double program is used according to a program voltage applied to a selected word line connected to the selected memory cells among the operation conditions of the program loops in combination with the other limitations thereof as is recited in the claim. Claim 7 depends on claim 6.

	Regarding claim 8, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of  wherein the control logic circuit changes the maximum number of times the double program is used according to the step voltage that is a change amount of a program voltage applied to a selected word line connected to the selected memory cells among the operation conditions of the program loops in combination with the other limitations thereof as is recited in the claim. Claim 9 depends on claim 8.

	Regarding claim 10, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the control logic circuit changes the maximum number of times the double program is used according to the target voltage of the selected memory cells among the operation conditions of the program loops in combination with the other limitations thereof as is recited in the claim. Claim 11 depends on claim 10.

 	Claims 12-26 are allowed.

	Regarding independent claim 12, the prior art does not teach or suggest the claim invention having “performing a plurality of program loops of programming selected memory cells by applying a program voltage, that increases, to a selected word line to which the selected memory cells are connected, wherein when the program voltage is equal to or lower than a reference level, a maximum number of times a double program for increasing a threshold voltage between a target voltage and a sub verify voltage lower than the target voltage slower than a reference is used is set as a first number of times, and when the program voltage is higher than the reference level, the maximum number of times is set as a second number of times greater than the first number of times”, and a combination of other limitation thereof as recited in claim 12.
	Regarding dependent claims 13-16, the claims have been found allowable due to their dependencies to claim 12 above.

	Regarding independent claim 17, the prior art does not teach or suggest the claim invention having “performing a program operation of selected memory cells by applying a program voltage, that increases, to a selected word line to which the selected memory cells are connected, wherein in an initial period of the program operation, a maximum number of times a double program for increasing a threshold voltage between a target voltage and a sub verify voltage lower than the target voltage slower than a reference is used is set as a first number of times, and  the maximum number of times is increased to a second number of times greater than the first number of times as the program operation proceeds”, and a combination of other limitations thereof as recited in claim 17.
	Regarding dependent claims 18-21, the claims have been found allowable due to their dependencies to claim 17 above.
	Regarding independent claim 22, the prior art does not teach or suggest the claim invention having “performing a plurality of program Io ops of programming selected memory cells by applying a program voltage, that increases, to a selected word line to which the selected memory cells are connected, wherein when a target voltage of the memory cells is equal to or lower than a reference level, a maximum number of times a double program for increasing a threshold voltage between the  target voltage and a sub verify voltage lower than the target voltage slower than a reference is used is set as a first number of times, and when the target voltage of the memory cells is higher than the reference level, the maximum number of times is set as a second number of times greater than the first number of times”, and a combination of other limitations thereof as recited in claim 22.
	Regarding dependent claims 23-26, the claims have been found allowable due to their dependencies to claim 22 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827